          Case 1:15-cv-02224-SDA Document 25 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 David Sutherland,                                                         5/5/2020
                                 Plaintiff,
                                                             1:15-cv-02224 (SDA)
                     -against-
                                                             ORDER
 Christopher Shanahan, et al.,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

       WHEREAS on June 5, 2015, the Court granted Petitioner’s habeas petition and ordered

the Government to provide Petitioner with a bond hearing (ECF No. 20);

       WHEREAS on August 7, 2015, the Government filed a notice of appeal (ECF No. 22);

       WHEREAS the Court of Appeals for the Second Circuit has issued a mandate vacating and

remanding this case for further consideration in light of the Supreme Court’s decisions in Nielsen

v. Preap, 139 S. Ct. 954 (2019) and Jennings v. Rodriguez, 138 S. Ct. 830 (2018) (ECF No. 24);

       IT IS HEREBY ORDERED THAT no later than May 25, 2020, the parties are directed to

provide a status update, including a discussion of how the Supreme Court’s decisions impact

Petitioner’s case.

SO ORDERED.

DATED:         New York, New York
               May 5, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
